Filed pursuant to Rule 497 File No. 333-178646 CĪON INVESTMENT CORPORATION Supplement No.5datedJune 26,2015 To Prospectus dated April 23, 2015 This supplement contains information that amends, supplements or modifies certain information contained in the accompanying prospectus of CĪON Investment Corporation dated April 23, 2015, as previously supplemented andamended(as so supplemented andamended, the “Prospectus”). This supplement is part of, and should be read in conjunction with, the Prospectus. The Prospectus has been filed with the U.S. Securities and Exchange Commission, and is available free of charge at www.sec.gov or by calling (877) 822-4276. Capitalized terms used in this supplement have the same meanings as in the Prospectus, unless otherwise stated herein. Before investing in shares of our common stock, you should read carefully the Prospectus and this supplement and consider carefully our investment objective, risks, charges and expenses. You should also carefully consider the “Risk Factors” beginning on page 30 of the Prospectus before you decide to invest in our common stock. STATUS OF OUR CONTINUOUS PUBLIC OFFERING Since commencing our continuous public offeringon July 2, 2012 and throughJune 25,2015,we received and accepted subscriptions in our offering forapproximately78,326,200 shares of our common stock at an average price per share of $10.26, for corresponding gross proceeds of approximately $803,582,600, including shares purchased by our affiliates, shares repurchased pursuant to our sharerepurchase programand proceeds from our second amended and restated distribution reinvestment plan. This supplement amends the indicated section of the Prospectus as follows: PROSPECTUS SUMMARY The section of the Prospectus entitled “Prospectus Summary — Recent Developments” is hereby amended by adding the following as a new subsection thereof on the top of page 19: CĪON / Capitala Senior Loan Fund I, LLC On June 24, 2015, we entered into a joint venture with Capitala Finance Corp., or Capitala, to form CĪON / Capitala Senior Loan Fund I, LLC, or CCSLF.We and Capitala have committed to provide up to $50 million of equity to CCSLF, with us providing up to $40 million and Capitala providing up to $10 million. CCSLF is expected to invest primarily in senior secured loans. 1
